Title: To John Adams from Harrison Gray Otis, 5 March 1817
From: Otis, Harrison Gray
To: Adams, John


				
					Dear Sir,
					Georgetown 5 March 1817
				
				I have the satisfaction to inform you that John Quincy Adams Esq. was this morning nominated Secretary of State, and forthwith agreed to, in Senate, with only one dissenting vote—Mr Crawford continues in the Treasury and Gov Shelby is appointed Secy of War;—Mrs: Otis unites with me in respects to Mrs. Adams and yourself, and hope you have experienced no material inconvenience from the rigour of the Season—I have the honor to be / with great consideration / yr most obedt Servt
				
					H G Otis
				
				
			